OPINION OP THE COURT. PARKER, J. This is an appeal from the District Court of Bernalillo County dismissing a bill of complaint for divorce. The court made findings of fact which would seem to present a serious question as to the correctness of the decree. Appellee claims, however, that the findings were inadvertently made by the court without notice to his counsel, and that they do not correctly represent the actual state of facts proved. Under the circumstances, the validity of the decree being in doubt, we deem, it advisable to reverse the decree and remand the cause with instructions to proceed further, and it is so ordered.